Citation Nr: 1646709	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-43 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected traumatic brain injury (TBI). 

2.  Entitlement to service connection for deep vein thrombosis (DVT), to include as secondary to service connected TBI. 

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an extraschedular evaluation for PTSD.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

6.  Entitlement to special monthly compensation for being housebound/in need of aid and attendance.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In an October 2011 rating decision, the RO denied entitlement to service connection for deep vein thrombosis (DVT) and denied the Veteran's petition to reopen a previously denied claim for service connection for obstructive sleep apnea (OSA), both secondary to his service connected residuals of TBI. 

In October 2013, the Board, in pertinent part, reopened the OSA claim and remanded the issue, along with the DVT claim.  In a December 2013 rating decision, the RO granted a separate noncompensable disability rating for anosmia.  In rating decisions in April 2014, the RO denied entitlement to PTSD. In July 2014, the Board added the issue of entitlement to TDIU to the appeal as it had been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 
In addition, in pertinent part, the Board remanded the claims for entitlement to service connection for OSA and DVT, and the TDIU claim for further development.  The Board also remanded the issue of entitlement to an initial compensable disability rating for anosmia for issuance of a statement of the case (SOC).  In September 2014, the Board remanded the issues of entitlement to service connection for OSA and DVT, and the TDIU claim for further development.  In September 2014, the Veteran perfected his claim for entitlement to an initial compensable disability rating for anosmia.
 
In October 2015, the Board granted the Veteran's claim for entitlement to service connection for PTSD, denied an initial compensable disability rating for anosmia, and remanded the claims for entitlement to service connection for OSA and DVT, both to include as secondary to service connected TBI, and entitlement to TDIU for additional development.
 
The RO granted PTSD at a 30 percent disability rating in an October 2015 rating decision, effective September 27, 2010.

In May 2016, the Board granted an earlier effective date for entitlement to service connection for PTSD, and remanded the remaining issued for additional development.  These issues are again before the Board. 

In a September 2016 rating decision, the RO denied entitlement to special monthly compensation for being housebound/in need of aid and attendance.

The Board notes that evidence has been added to the electronic record since the July 2016 supplemental statement of the case (SSOC) without a waiver of RO jurisdiction.  This evidence consists of VA medical records reflecting further treatment for the Veteran's psychiatric disorders; however, as these records contain information redundant of that already of record, the additional evidence does not require review by the RO prior to adjudication by the Board.

The increased rating claim for PTSD has been bifurcated into schedular and extraschedular evaluations.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

In June 2013, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  That same month, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for obstructive sleep apnea and deep vein thrombosis, both to include as secondary to service connected TBI, entitlement to an extraschedular evaluation for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeals period, the Veteran's PTSD was manifested by symptoms that included difficulties in his depressed mood, re-experiencing his traumatic in-service stressors, including nightmares; anger and irritability; social isolation and avoidance; emotional numbing; and problems with memory, resulting in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating, but no higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2014.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board remanded the issue of entitlement to an initial disability rating in excess of 30 percent in order to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected psychiatric disability.  The Veteran was provided with this examination in May 2016.  The Board finds that the VA examination opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Service, VA, and private treatment records are associated with the claims file. There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Increased rating for PTSD - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be a "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

The United States Court of Appeals for the Federal Circuit explained that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

II.b.  Background

The Veteran was afforded a VA Traumatic Brain Injury (TBI) Examination in May 2010.  He reported increased irritability, restlessness, and emotional outbursts.  He had mild memory loss and loss of attention and concentration.  His judgment was mildly impaired for complex or unfamiliar decisions.  Social interaction was occasionally inappropriate.  He was always oriented to person, time, place, and situation.  He reported distress, feelings of loss of control, and moderate levels of depression and anxiety.

A July 2010 VA medical record reflects a GAF of 50. A September 2010 VA medical record shows that the Veteran reported symptoms of depression, anxiety, decreased concentration, memory problems, insomnia, social aversion and isolation, poor anger control with verbal outbursts, and low self-esteem.  He had nightmares, an irritable attitude towards others, and emotional numbing.  He was assigned a GAF of 55.

A January 2011 VA initial PTSD evaluation reflects the Veteran's reports that he experienced flashbacks, irritability, anxiety, nightmares, anger/rage, sleep disruption, and intrusive thoughts.  He reported considerable marital distress, but was living with his wife and children.  He indicated that he had difficulty concentrating and making decisions, and was easily distracted.  He denied thoughts of suicide or homicide.  He and his wife ran a courier service out of their home.  He reported that his relationship with his sons was okay, and that he argued with his wife.  The Veteran made efforts to avoid people, and indicated that he felt numb and detached.  Testing revealed a moderate level of depression.  The Veteran reported that he was taking online radiology classes and attributed improvement in his symptoms to involvement and satisfaction with his college courses.  The Veteran was assigned a GAF of 55.

A July 2012 VA medical record shows that the Veteran continued to have anxiety related to service. He reported nightmares and flashbacks.  He was assigned a GAF of 55.   

A July 2013 VA medical record revealed that the Veteran had intended to divorce his wife but decided to give her another chance out of sympathy for his children's distress about the divorce.  He indicated that he continued to fantasize about just "disappearing" if he could not improve his relationship with his wife.  He discussed many of his frustrations in communicating with his wife, and reported some physical interactions with his wife (mostly in self-defense) and his son in the past year but denied any physical violence recently.  He agreed to attend anger management classes as a way of improving his ability to resolve conflict in a non-aggressive manner.  He was assigned a GAF of 51.

In August 2013, the Veteran indicated that he would be graduating with a Bachelor's Degree in Criminal Justice the following month.  His divorce was on hold while he and his wife tried to work things out.  He indicated that he was travelling to Alabama to attend the wedding of his wife's sister.  The Veteran reported continued anxiety and occasional tearfulness when thinking about his stressors.  He denied low mood, depression, and suicidal ideation.  He had continued nightmares and flashbacks.  He was assigned a GAF of 55.

The Veteran underwent a VA TBI examination in November 2013.  He reported deficits of mild memory loss and problems with attention and concentration.  His judgement was normal and social interaction was routinely appropriate.  He was assigned a GAF of 55.

The Veteran was provided with a VA examination in February 2014.  The examiner diagnosed unspecified anxiety and neurocognitive disorders and found that the symptoms of each could not be differentiated.  The examiner found that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that he has currently been married for 27 years, and had three biological sons from the marriage and one adopted daughter.  The Veteran stated that he had contact with his children.  He indicated that he became agitated easily and was sometimes physical as a result.  He had filed for divorce in Fall 2013, and stated that he was "tired" of the fighting.  The Veteran reported that he spent most of his time "to myself."  He also indicated that he spent time with his grandchildren and went fishing.  He reported having five close friends and was in contact with them "quite a bit."  The Veteran reported that he does not
spend time with more than one friend "because they can't deal with my mood swings."  His hobbies included renovating his house. Since his discharge from the service, Veteran had completed a Bachelor's Degree in Criminal Justice in August 2013.  He indicated that he had not been employed since 2009 due to his medical conditions.  The Veteran stated that he experiences mood swings, from anger to sadness to being happy.  He wanted to be alone, but would experience symptoms of depression when alone.  He indicated that he would cry easily.  He experienced feelings of detachment or estrangement from others, irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects, depressed mood, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

A June 2014 VA medical record reflected the Veteran's reports that he could be easily irritated and have outbursts of anger, which often caused problems between him and his wife.  He indicated that he did not sleep well, which contributed to his irritability.  He said that he cannot wear his CPAP mask throughout the night because it triggers memories and feelings related to his Gulf War experience. 

The Veteran was provided with a VA examination in August 2014.  The Veteran reported that his anxiety caused difficulty with memory.  Social interaction was routinely appropriate, and the Veteran was always oriented to person, time, place, and situation.  The Veteran was assigned a GAF of 50.

Records reflect that, in May 2015, the Veteran, out of frustration with ongoing relationship issues, made an outburst on a VA hotline, stating that he would kill his wife.  It was noted that he had no plan, and made no acts of furtherance.  The Veteran drove himself to a VA hospital, was admitted and discharged two days later.  Shortly after discharge, the Veteran met with a counselor with his wife, and denied any further thoughts of anger or concerns about suicidal or homicidal ideation. 

A September 2015 VA medical record reflected the Veteran's reports that his relationship with wife continued to be stressful, as they had separated several times, and gotten back together.  He continued to have irritability, nightmares, flashbacks, hypervigilance, and hyperstartle response. 

The Veteran was provided with a VA examination in May 2016.  He reported that he has been married to his second wife for 30 years but that they were separated at the time of the examination.  The Veteran attributed the marital problems to "my issues, my memory issues, my anger issues."  He indicated that he had loving relationships with their four children.  The Veteran said that he currently has five close friends.  The Veteran continued to have recurrent distressing dreams, irritable behavior and angry outbursts, problems with concentration, sleep disturbance, anxiety, and feelings of detachment or estrangement from others.  He reported a depressed mood occurring once or twice per week and lasting a few hours.  The examiner noted that he was unable to assess the severity of symptoms due to test results indicating feigning symptoms.  The Veteran denied current suicidal or homicidal ideation.  There was no evidence of psychosis.  The Veteran was alert and fully oriented.  There was no evidence of remote memory impairment.

A July 2016 VA medical record reflects that the Veteran had moved from his home to Texas and that he felt decreased anger since he has removed himself from his environment with his wife.  He endorsed mild irritability and being overwhelmed by emotion. 

Throughout the appeals period, mental status examinations reflected that Veteran appeared stated age and was appropriately dressed and groomed.  Veteran was polite, cooperative, and forthcoming with relevant information.  The Veteran was attentive and maintained good eye contact.  He was able to attend appropriately to conversational content and speech was normal in rate, tone, and volume.  Intellectual functioning appeared average based on general fund of knowledge and vocabulary.  Memory appeared intact.  Thought content was coherent, logical, and goal directed.  Judgment was fair.  The Veteran maintained insight and was aware of own needs.  There was no indication of loose associations, hallucinations, delusions, or responding to internal stimuli.  He appeared alert and oriented in all spheres.  Mood was euthymic.  Affect was congruent with mood and of the range and intensity expected of the situation.  There was no indication of suicidal or homicidal ideation.

II.c. Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 50 percent evaluation for his service-connected PTSD for the entire claim period.
 
VA examination reports and medical records throughout the appeals period reflect that the Veteran had ongoing friendships and interests, and kept in contact with his children.  In addition, while he indicated that he was unable to work due to medical issues, he continued to attend school.  However, these records also reveal ongoing difficulties with relating to family members related to the Veteran's anger issues which sometimes became physical.  These records also show that the Veteran was having nightmares, was isolating, had feelings of numbness and detachment, and had consistent issues with anger/irritability and outbursts.
 
The Board notes that these records also reflected that the Veteran was diagnosed with a cognitive disorder and anxiety and is separately service-connected for post-concussion syndrome to include unspecified anxiety disorder, with history of dizziness and cognitive defect.  Nonetheless, the Veteran also had symptoms of avoidance behaviors, hypervigilance, chronic anger control problems, recurring nightmares, and feelings of numbness and detachment that appear to be attributed solely to the PTSD.  Examiners noted that his PTSD symptoms included depressed mood, difficulty in adapting to stressful circumstances (including work or a work-like setting), and anger management issues which resulted in him being briefly admitted for inpatient care when he threatened to kill his wife.
 
The Board thus finds that, when resolving reasonable doubt in favor of the Veteran, the Veteran's disability level due to PTSD symptoms more nearly approximates the criteria for a 50 percent disability rating.
 
The GAF scores provided over the appeals period were in the range of 50, reflecting serious symptoms, and 55, reflecting more moderate symptoms.  GAF scores alone, however, are not dispositive.  Cline v. Shinseki, 26 Vet.App. 18, 28 (2012) (stating that GAF scores, while probative of the level of impairment caused by a mental disorder, 'are not dispositive of the proper level of disability'); Brambley v. Principi, 17 Vet.App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  The narratives contained in the evaluations are more detailed and explanatory, and therefore more probative evidence of the Veteran's psychological symptomatology and overall level of impairment.
 
While the Board has determined that the Veteran's PTSD warrants a 50 percent disability rating, the evidence does not support a higher rating of 70 percent.  Specifically, the Veteran PTSD has not resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran has not symptoms as severe as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.
 
As such, a rating in excess of 50 percent for the Veteran's PTSD, at any time over the appeals period, is not warranted.  The above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary. Fenderson, supra.


ORDER

An initial disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's service connection claim for OSA, the Board remanded this case with instructions to obtain an opinion regarding whether the Veteran's obstructive sleep apnea was etiologically related to any incident in service, including the Veteran's blunt force trauma to the head in service.  The examiner was to address the statement provided by a November 2013 VA examiner that blunt force trauma was a significant predictor of obstructive sleep apnea.  The Veteran was provided with the required examination in May 2016.  The examiner noted that the November 2013 examiner found that the Veteran suffered "a concussion, not a blunt trauma."  It appears the examiner relied on this opinion to conclude that the Veteran did not experience blunt force trauma in service.  However, the Veteran's service treatment records do in fact confirm that he experienced blunt force trauma in service.  

The examiner noted that the fact that the blunt force trauma is a predictor of obstructive sleep apnea does not mean that it causes obstructive sleep apnea.  However, the Board finds that it is unclear from this opinion what role blunt force trauma has in the subsequent manifestation of obstructive sleep apnea to include the possibility of it aggravating obstructive sleep apnea, and finds that an addendum opinion is necessary, both to address the Veteran's in-service blunt force trauma, and to better explain what role this may have played in the subsequent development of obstructive sleep apnea.

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that, in December 2015 the Veteran reported to a VA provider that he would be undergoing a venogram done through the civilian sector.  These records are not part of the claims file, and should be obtained on remand.

The Veteran has contended that his DVT is secondary to his taking testosterone to treat his service-connected TBI disability.  In its May 2016 remand, the Board directed the AOJ to provide the Veteran with another VA examination in order to obtain an opinion as to whether his testosterone treatment has caused or aggravated his DVT.  The examination was provided in May 2016.  The examiner opined that the Veterans DVT is not due to or aggravated by his TBI or its residual and/or treatment, as it appeared from the record of evidence that his DVT preceded his testosterone treatment.  The examiner found "the absence of objective evidence that the Veterans DVT was aggravated by his SC TBI and residuals."  However, he did not provide an explanation for this finding.  In addition, it appears from the record that the Veteran has a current disorder that may be linked to his testosterone treatment.  In a January 2016 VA medical record, the provider noted that the Veteran has venous insufficiency, and that his "hypercoagulative state seems to be probably related to use of testosterone."  

The Board finds that an addendum opinion is necessary to address any current disorder of the veins that may be caused by the Veteran's testosterone treatment.

Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this case, the Veteran's claim of entitlement to TDIU is inextricably intertwined with his service connection claims remanded herein.
 
Finally, in situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issues to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Here, the Veteran's increased rating claim for PTSD was bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  The claim for TDIU must be remanded for the reasons noted above.  As development of the TDIU claim may impact the extraschedular rating, it is remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With regard to the claim of entitlement to special monthly compensation for being housebound/in need of aid and attendance, the claim was denied in a September 2016 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD).  Thus, the RO is now required to send the Veteran a Statement of the Case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC to the Veteran and his representative addressing the issue of entitlement to special monthly compensation for being housebound/in need of aid and attendance.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

2.  Take the necessary steps to obtain results of a venogram done through the civilian sector referred to by the Veteran in a December 2015 VA medical record in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as provided any necessary medical releases.

3.  Schedule the Veteran for a VA examination to determine the etiology of obstructive sleep apnea.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was caused by or is etiologically related to any incident of active duty.  In so opining, the examiner must address the Veteran's in-service blunt force trauma, which has been established by the record.  In addition, the examiner must address the November 2013 VA examiner's statement that blunt force trauma to the head is a significant predictor of obstructive sleep apnea, and explain the relationship between blunt force trauma and obstructive sleep apnea. 

The examiner must provide reasons for each opinion. 

The absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of any current disorder of the veins (any disorder of the veins since January 2010).  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that any current disorder of the veins (any disorder of the veins manifested since January 2010) has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected TBI or the testosterone taken to treat the disability.

If any current vein disorder has been aggravated by his service-connected TBI or the testosterone taken to treat the disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


